Hooker, C: J.
The bill in this cause was filed to foreclose a mortgage. The premises were bought in 1868 by complainant John Stebbins and defendant John Timm, and held for a number of years by them in partnership, when complainant sold his interest in the land and personal property to defendant, who had resided upon the premises from the time of their purchase, taking a mortgage upon the land for $3,800. After making some payments upon this mortgage, and procuring an extension, defendant made default, and complainants filed this bill. The defendant now claims that he was defrauded by the complainant in their settlement which was the basis of the mortgage, and that he is not indebted to the complainants in any sum.
It is sufficient to say that a careful review of the testimony convinces us that the learned circuit judge before whom the case was tried, and who saw the witnesses, reached a just conclusion. We deem it unnecessary to discuss the facts. '
The decree of the circuit court in chancery will be affirmed.
The other Justices concurred.